Citation Nr: 1715490	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a low back disorder, to include arthritis.  

3.  Entitlement to an initial compensable rating for acute bronchitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1971 to March 1973, including service in the Republic of Vietnam during the Vietnam War

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a June 2012 rating decision of the RO in San Juan in the Commonwealth of Puerto Rico, and was certified to the Board by the San Juan RO.  In the November 2011 rating decision, the Baltimore RO denied service connection for a backache condition.  In the June 2012 rating decision, the San Juan RO granted service connection acute bronchitis, assigned a noncompensable rating effective May 3, 2012, denied service connection for diabetes mellitus, type II, a left wrist condition, and a neuropsychiatric condition, and confirmed and continued the previous denial of service connection for a backache condition.  

These issues were previously remanded by the Board in March 2015 for further development.  They have been returned to the Board for further review.  

In its March 2015 decision, the Board granted service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  In a July 2015 rating decision, an unspecified RO characterized this as a grant for an unspecified anxiety disorder and also granted service connection for the residuals of shrapnel fragments of the left wrist with a scar.  As these represent full grants of the benefits sought with respect to these issues, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a diagnosis of diabetes mellitus, type II, currently or at any time during the pendency of the claim.

2.  From May 3, 2012 to June 3, 2015, the Veteran's acute bronchitis was not manifested by Forced Expiratory Volume in one second (FEV-1) less than 81 percent predicted, ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 81 percent, Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) less than 81 percent predicted, maximum exercise capacity less than 21 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.

3.  On and after June 4, 2015, the Veteran's acute bronchitis was manifested by DLCO of 66 to 80 percent predicted, but not FEV-1 less than 71 percent predicted, FEV-1/FVC less than 71 percent, maximum exercise capacity less than 21 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  From May 3, 2012 to June 3, 2015, the criteria for a compensable rating for acute bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.96, 4.97, Diagnostic Code 6600 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, on and after June 4, 2015, the criteria for a rating of 10 percent, but no higher, for acute bronchitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.96, 4.97, Diagnostic Code 6600.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by September 2011 and May 2012 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, Social Security Administration records, and VA examination reports.  The Veteran was provided VA examinations in June 2012 and June 2015.  The opinions were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The June 2012 examiner also explained that the Veteran does not currently have diabetes mellitus, type II.  The opinions are adequate.  

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

The Board remanded this case in March 2015 so that additional records could be obtained and so that the Veteran could be afforded an additional VA examination.   These actions were accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection for Diabetes Mellitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the preponderance of the evidence does not establish that the Veteran has ever been diagnosed with diabetes mellitus.  Therefore presumptive service connection is not warranted. 

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure under current law.  The list of those diseases includes diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  However, as discussed below, the preponderance of the evidence does not establish that the Veteran has ever been diagnosed with diabetes mellitus.  Therefore presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran seeks service connection for diabetes mellitus, type II.  Because the Veteran's service records indicate service in the Republic of Vietnam from September 1971 to May 1972, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Veteran was afforded a VA examination in June 2012.  The examiner noted a diagnosis of impaired fasting glucose in February 2012 but found that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  

In a December 2012 statement, the Veteran reported that doctors had told him that he had diabetes mellitus, type II.  However, none of the VA or private treatment records before the Board reflect this diagnosis.  There is nothing in the record to indicate that any records are missing that would contain this diagnosis.  VA treatment records include a "problem list" of all known medical concerns.  None of the Veteran's problem lists of record mention diabetes.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to diagnose himself with diabetes.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that he has diabetes mellitus, type II, is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

To the extent that the Veteran contends that treatment providers have told him that he has diabetes mellitus, type II, the Board finds that this contention is outweighed by treatment records that appear to be current and complete but contain no such diagnosis.  

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus, type II.  As the evidence does not establish that the Veteran had a diagnosis of diabetes during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims except to the extent granted above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bronchitis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his acute bronchitis warrants a compensable rating.  It is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6600, for chronic bronchitis, with a noncompensable rating on and after May 3, 2012.

Acute bronchitis is evaluated as follows: FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy (100 percent); FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (60 percent); FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLC of 56 to 65 percent predicted (30 percent); or FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or DLCO of 66 to 80 percent predicted (10 percent).  38 C.F.R. § 4.97, Diagnostic Code 6600.

If the DLCO is not of record, VA is to rate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96.  VA is to use post-bronchodilator PFT results for rating purposes unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  Id.  When the PFT results are not consistent with clinical findings, VA is still to evaluate based on the PFT results unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Id.

The Veteran was afforded a VA examination in June 2012.  The examiner noted a diagnosis of acute bronchitis in March 1971.  The Veteran reported chest tightness and coughing since that date, as well as occasional or intermittent use of an inhaler.  On examination, there were mild wheezes and a prolonged expiratory phase, but no crackles or rales.  The examiner determined that the Veteran's condition required the use of inhalational bronchodilator therapy, but not oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  A chest X-ray revealed no acute cardiopulmonary abnormalities.  The examiner found that PFT results accurately reflected the Veteran's pulmonary function.  The pre-bronchodilator PFT results showed FEV-1 of 96 percent predicted and FEV-1/FVC of 109 percent.  The examiner did not complete post-bronchodilator testing because pre-bronchodilator results were normal.  The examiner did not test DLCO because the test was not indicated for the Veteran's condition.  The examiner found that the FEV-1 result most accurately reflected the Veteran's level of disability.  The examiner did not complete exercise capacity testing.  Overall, the PFT results showed essentially normal spirometry with mild air trapping.  The examiner found that the Veteran's acute bronchitis had no impact on his ability to work.  

In the Veteran's substantive appeal (VA Form 9), he indicated that his VA treatment records should show continual flare ups of his bronchitis.  The Veteran did not describe any symptoms of these reported flare ups and VA treatment records during the period on appeal do not mention complaints of or treatment for any pulmonary disorder.  During primary care treatment appointments, the Veteran has consistently reported no respiratory symptoms and, on examination, bilateral breath sounds have consistently been clear to auscultation.  

The Veteran was afforded an additional VA examination on June 4, 2015.  The examiner noted a resolved episode of acute bronchitis in 1971.  The Veteran reported bronchitis once a year after that point, with the last episode occurring over ten years ago.  The Veteran denied coughing, shortness of breath, and using medication or being hospitalized for respiratory conditions.  The examiner determined that the Veteran's condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Pre-bronchodilator PFT results showed FEV-1 of 95 percent predicted, FEV-1/FVC of 105 percent, and DLCO of 79 percent predicted.  Post-bronchodilator PFT results showed FEV-1 of 101 percent predicted and FEV-1/FVC of 109 percent.  There was no post-bronchodilator DLCO result.  The examiner indicated that the PFT results did not accurately reflect the Veteran's current pulmonary function, but offered no explanation for this finding.  The examiner found that the FEV-1 result most accurately reflected the Veteran's level of disability.  The examiner did not complete exercise capacity testing.  Overall, the PFT results again showed essentially normal spirometry with mild air trapping.  On examination, the Veteran's lungs were clear to auscultation and without wheezes, ronchi, or crackles.  The examiner found no evidence of acute or chronic bronchitis.  The examiner found that the Veteran's respiratory condition had no impact on his ability to work.  

The preponderance of the evidence described above shows that the Veteran's acute bronchitis does not warrant a compensable rating from May 3, 2012 to June 3, 2015.  None of the PFT results in the June 2012 VA examination meet the criteria for a compensable rating and the examiner found that the Veteran's PFT results were normal.  There was also no evidence of other factors that could warrant a compensable rating, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  

Based on the evidence described above, the Board also finds that, affording the Veteran the benefit of the doubt, his acute bronchitis warrants a rating of 10 percent on and after June 4, 2015.  Because the June 2015 VA examiner offered no explanation for finding the PFT results to be an inaccurate reflection of the Veteran's pulmonary condition, VA must evaluate the Veteran's acute bronchitis based on those PFT results, notwithstanding that finding.  The June 2015 examiner found DLCO of 79 percent predicted, which meets the schedular criteria for a 10 percent rating.  None of the other PFT results in the June 2015 VA examination meet the criteria for a compensable rating.  There was also no evidence of other factors that could warrant a compensable rating, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his acute bronchitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran's statement that his VA treatment records should show continual flare ups, which is specifically a statement about the contents of his medical records, is inconsistent with those records.  Without any statement from the Veteran about the nature of his symptoms during these flare ups, there is nothing for the Board to consider.  The Board also notes the Veteran's statement during the June 2015 VA examination that he has not had an episode of bronchitis in more than a decade, which is inconsistent with a report of continual flare ups.  

Diagnostic Code 6600 applies directly and specifically to bronchitis and there are no other Diagnostic Codes that might apply to the Veteran's acute bronchitis.  


ORDER

Service connection for diabetes mellitus, type II is denied.

Entitlement to a compensable schedular rating for acute bronchitis from May 3, 2012 to June 3, 2015 is denied.

Entitlement to a schedular rating of 10 percent, but no more, for acute bronchitis is granted on and after June 4, 2015, subject to the laws and regulations governing the payment of monetary benefits.   


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded a VA back examination in June 2015.  The examiner's opinion that the Veteran's current low back disorder was less likely than not to be related to his active duty service was based primarily on a finding that there was no evidence of a back injury or any back complaints at any point prior to 2012.  This opinion mentioned the Veteran's account of an injury in service, but did not discuss a rationale for discounting that opinion or address the other lay statements of record regarding an injury in service.  These include a photograph with a caption in which the Veteran states that it shows him on crutches after the back injury, or another lay statement by a fellow service member who said that he saw the Veteran on crutches while on active duty and remembered the Veteran describing his back injury at that time.  The examiner's opinion also does not address VA treatment records listing reports of back pain and a diagnosis of osteoarthritis as early as May 1990.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   A remand is necessary to obtain a VA medical opinion that addresses this earlier diagnosis and the lay evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who performed the June 2015 VA back examination.  If the June 2015 VA examiner is not available, the record should be provided to an appropriate examiner to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

Although independent review of the claims file is required, the examiner's attention is drawn to the May 1990 VA treatment record noting a diagnosis of osteoarthritis and the Veteran's report of back pain, as well as the September 2012 statement by a fellow service member describing having seen the Veteran walking on crutches and reporting a back injury during their active service and the photograph VA received in October 2012 which the Veteran describes as showing himself on crutches after a back injury during his active service.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current low back disorder, including arthritis, had its origin in service or is related to the Veteran's active service.  

In reaching this determination, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms, including those described above.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


